DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09-04-2020, 09-24-2020, 12-24-2020, 01-28-2021, 04-29-2021 and 06-23-2021, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 14 and 16-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kotecha (U.S. Pub. No. 2016/0371987).
Regarding claims 1, 14 and 19, Kotecha teaches a method and (a network device, fig. 8 with a processor; and a memory coupled to the processor) for managing connections between an Unmanned Aerial Vehicle (UAV) (210) and one or more associated UAV devices (210s) (fig. 2, 6, page 2-4, par [0018-0023, 0039, 0043]) (see two of the UAVs (UAV 1 and UAV 2) may be associated with a first UAV operator (Operator 1) and one of the UAVs (UAV 3) may be associated with a second UAV operator (Operator 2). Additionally, regulatory entity 260, which may be a government entity that performs public safety functions associated with UAVs, communicates with command and control gateway 240), 
the method comprising: determining, by a radio control management service (240/250), that one or more associated UAV devices (210) are attached to a wireless network (230) (fig. 2-3, 6-7, page 2-4, par [0018-0023, 0039, 0043]) (see navigation commands relating to the flight of the UAV 210 may be generated, by UAV operator 250, and forwarded to UAV 210, via high priority traffic, through command and control gateway 240. The navigation commands may control the flight path of UAV 210, In para. 0039 it is described how different UAVs 210 can be associated with different operators 250. This happens via wireless network 230 in figure 2]);
determining, by the radio control management service (units 240 and 230 in figure 2), that one or more UAVs are attached to the wireless network (fig. 2, 6, page 4, par [0038-0039]) (see different UAVs 210 can be associated with different operators 250. This happens via wireless network 230 in fig. 2) and
routing, by the radio control management service (units 240 and 230 in figure 2) in response to determining that the one or more associated UAV devices (250) and one or more UAVs (210) are attached to the wireless network, at least one of (1) communications from at least one of the one or more UAVs (219) to at least one of the one or more associated UAV devices (250) and (2) communications from at least one of the one or more associated UAV devices (250) to at least one of the one or more UAVs (fig. 2, 6, page par 4, par [0039, 0043]) (see how communications are sent from the units 250 to the units UAVs 210. Note: The radio control management service (units 240 and 230) establishes communications in two directions between the units 250 and the UAVs 210, and these communications are routed "in response to" determining that the one or more associated UAV devices (250) and one or more UAVs (210) are attached to the wireless network).

Regarding claims 2, 16 and 20, Kotecha teaches one of the one or more associated UAV devices (210) is a radio controller that generates flight commands for one of the one or more UAVs (page 1, 3, par [0013]) (see a command and control interface for UAVs that are controlled through a wireless network, such as a cellular wireless network. The command and control interface may be implemented by a command and control gateway, or other network device, that is provided by an operator of the wireless network), and wherein the radio control management service routes the flight commands to an interface of the one of the one or more UAVs (210), and the flight commands are to cause the one of the one or more UAVs to adjust one or more flight parameters to adjust movement of the one of the one or more UAVs (fig. 1, 3, page 1-2, par [0013-0015, 0024, 0028]) (The command and control gateway may act as a unified interface through which UAV operators may communicate command and control related communications to the UAVs. This can be particularly desirable for real-time control of UAVs during flight, and command and control gateway 240 may override control by UAV operator 250 and instruct the UAV to stop moving (perform a hover operation), and UAV operators 250 may control UAVs 210. Command and control traffic, as used herein, may refer to communications, with UAV 210, relating to navigation of the UAV (e.g., control of the speed, height, and direction of the UAV) ).

Regarding claims 3, 17 and 21, Kotecha teaches one of the one or more associated UAV devices (210) is a telemetry device (computing devices/ UAV operators 250) that consumes telemetry data produced by one of the one or more UAVs (fig. 1, page 1-3, par [0016, 0019, 0021 0023, 0027-0028, 0034-0036]) (see access network 230 may also provide connectivity to mobile devices, such as UAVs 210, to external servers or networks, such as to UAV operator 250), and wherein the radio control management service routes the telemetry data from an interface (control interface to UAVs 210) of the one of the one or more UAVs to the telemetry device (fig. 1-2, 8, page 2-4, par [0023, 0028, 0045, 0048])  (see standardized command interface through which UAV operators 250 may control UAVs 210. Command and control traffic, as used herein, may refer to communications, with UAV 210, relating to navigation of the UAV (e.g., control of the speed, height, and direction of the UAV). 

Regarding claims 4 and 18, Kotecha teaches determining, by the radio control management service , an association between a first associated UAV device (210) of the one or more associated UAV devices (210s) and a first UAV (210) of the one or more UAVs (210s) (fig. 2), wherein the radio control management service (230/240/250),  routes communications between the first associated UAV device (250/210s) and the first UAV (210) in response to determining the association between the first associated UAV device (250/210s) and the first UAV (210) (fig. 1-3, 6, page par 4, par [0039, 0043]) (see how communications are sent from the units 250 to the units UAVs 210. Note: The radio control management service (units 240 and 230) establishes communications in two directions between the units 250 and the UAVs 210, and these communications are routed "in response to" determining that the one or more associated UAV devices (250) and one or more UAVs (210) are attached to the wireless network).
Regarding claim 5, Kotecha teaches determining, by the radio control management service (230/240/250 fig. 2), an association between a second associated UAV device (210s) of the one or more associated UAV devices (250s) and a second UAV (210s) of the one or more UAVs (210s) (fig. 2),
wherein the radio control management service (230/240/250) routes (send) communications between the second associated UAV device and the second UAV in response to determining the association between the second associated UAV device (250s) and the second UAV (210s) (fig. 2, page par [0035]) (see UAV operators 250 may only be able to send commands, via UAV operator 250, to UAVs operated by the particular operator. Regulatory entity 260, on the other hand, may be given a higher privilege level, such as the ability to transmit commands to all of UAVs 210).

Regarding claim 6, Kotecha teaches determining, by the radio control management service (230/240/250) (fig. 2), an association between a second associated UAV device (250) of the one or more associated UAV devices (250) and the first UAV (210) of the one or more UAVs (210s) (fig. 2), wherein the radio control management service (230/240/250) (fig. 2) routes (send) communications between the second associated UAV device (250) and the first UAV (210) in response to determining the association between the second associated UAV device (250s) and the first UAV (210) (fig. 2, page par [0035]) (see UAV operators 250 may only be able to send commands, via UAV operator 250, to UAVs operated by the particular operator. Regulatory entity 260, on the other hand, may be given a higher privilege level, such as the ability to transmit commands to all of UAVs 210).
 
Regarding claim 8, Kotecha teaches determining the association between the first associated UAV device and the first UAV (fig. 2) comprises: determining, by the radio control management service (230/240/250) (fig. 2), an identifier of the first associated UAV device (fig. 2, page 4, par [0040-0041]) (see control gateway 240 identifies UAV 1, UAV 2, and UAV 3 as the UAVs that are currently flying and are within the particular geographic area); 
determining, by the radio control management service (230/240/250) (fig. 2), an identifier of the first UAV (UAV1) device (fig. 2, page 4, par [0040-0041]) (see control gateway 240 identifies UAV 1, UAV 2, and UAV 3 as the UAVs that are currently flying and are within the particular geographic area);
and locating an entry in a data structure that includes the identifier of the first associated UAV device (210) and the identifier of the first UAV (210) (fig. 1, page 4, par [0043]) (see the flight of the UAV 210 may be generated, by UAV operator 250, and forwarded to UAV 210, via high priority traffic, through command and control gateway 240. The navigation commands may control the flight path of UAV 210. UAV 210 may transmit location information (e.g., geographical coordinate information obtained via a global positioning system (GPS) onboard UAV 210), indicating the location of UAV 210, to command and control gateway 240. The location information may be considered to be command and control information and may thus be transmitted as high priority traffic through the wireless network. Command and control gateway 240 may track the current location of UAV 210 and may forward the location information to UAV operator 250).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kotecha (U.S. Pub. No. 2016/0371987) in view of Weisbrod (U.S. Pub. No. 2019/0012923).
Regarding claim 7, Kotecha teaches the radio control management service, and wireless network and a UAV Traffic Management (UTM) system (200) that manages flight plans for UAVs and is external to the wireless network (230) to determine the association between the first associated UAV device (250) and the first UAV (210) (fig. 2, page 1-2, par [0035]) (see UAV operators may control the flight of UAVs by transmitting commands to the command and control gateway, which may forward the commands, via the wireless network, to the UAVs. UAV operators 250 may only be able to send commands, via UAV operator 250, to UAVs operated by the particular operator. Regulatory entity 260, on the other hand, may be given a higher privilege level, such as the ability to transmit commands to all of UAVs 210).
But Kotecha does not mention queries one of a Home Subscriber Server (HSS) of the wireless network and a UAV Traffic Management (UTM) system that manages flight plans for UAVs and is external to the wireless network to determine the association between the first associated UAV device and the first UAV.
However, Weisbrod teaches queries one of a Home Subscriber Server (HSS) (230) of the wireless network and a UAV Traffic Management (UTM) system (200) that manages flight plans for UAVs (205) and is external to the wireless network (240/500) to determine the association between the first associated UAV device (205s) and the first UAV (205) (fig. 1-2, 5, page 2, 4, 6, par [0020, 0022, 0028, 0040, 0055]) (see environment 200 can include an aerial vehicle 205; a base station 210; a mobility management entity device (MME) 215; a serving gateway (SGW) 220; a packet data network gateway (PGW) 225; a home subscriber server (HSS) 230; and information that identifies a quantity of aerial vehicles 205 that are traveling in the direction of base station 210, a quantity of aerial vehicles 205 that are scheduled to travel within a threshold distance of base station 210 (e.g., based on a quantity of flight plans filed for a particular flight path).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Kotecha with Weisbrod, in order to provide a device that is capable of receiving information related to an aerial vehicle and available aerial RF signals and determining an aerial RF signal for the aerial vehicle to use to communicate based on the information related to the aerial vehicle and/or the available aerial RF signals easier (see suggested by Weisbrod on page 8, par [0083]). 


Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kotecha (U.S. Pub. No. 2016/0371987) in view of Kablaoui (U.S. Pub. No. 2017/0045884).
Regarding claim 10, Kotecha teaches routing communications comprises: instantiating, by the radio control management service (230/240/250) (fig. 2), a first application (245) in a virtual machine (240) (fig. 2, page 2, par [0023]) (see  command and control gateway 240 may include an Application Programming Interface (API) 245 that is designed to provide access, to UAV operators 250, to UAV commands relating to command and control), for the first associated UAV device (210/250) (fig. 2), wherein the first application is configured to handle a first set of communications between the first UAV and the first associated UAV device (fig. 2, page 3, par [0039]). 
	Kotecha teaches command and control gateway 240 may include an Application Programming Interface (API) 245 that is designed to provide access, to UAV operators 250, to UAV commands relating to command and control (fig. 2, page 2, par [0023]), that is or obvious to first application is configured to handle a first set of communications between the first UAV and the first associated UAV device.
	However, Kablaoui teaches first application (108) (fig. 1) is configured to handle a first set of communications between the first UAV (Drone 1/102) and the first associated UAV device (Drone 1-2/102) (fig. 1-2, page 6, par [0081-0082]) (see for controlling drone 102; a cloud server 106 configured to manage connections between the drone 102 and controller 104, and wherein cloud-based server comprises one or more application modules 108 for managing communications).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Kotecha with Kablaoui, in order to the system providing a communication network for the delivery and routing of data between the remote control device and the drone better (see suggested by Kablaoui on page 1, par [0005]). 

Regarding claim 11, Kablaoui teaches routing communications (page 5, par [0048]) further comprises: instantiating, by the radio control management service (100) (fig. 1), a second application (mapping application (such as Google GPS coordinates)) in the virtual machine (page 2, 6, par [0032, 0081]), for a second associated UAV device (Drone 2/102)  in the one or more associated UAV devices (Drone 2/102), wherein the second application is configured to handle a second set of communications between the first UAV and the second associated UAV device (Drone 2/102) (fig. 1-2, page 6, par [0081-0082]) (see for controlling drone 102; a cloud server 106 configured to manage connections between the drone 102 and controller 104, and wherein cloud-based server comprises one or more application modules 108 for managing communications).

Regarding claim 12. Kotecha teaches determining, by the radio control management service (230/240/250) (fig. 2), an association between a second associated UAV device (250) of the one or more associated UAV devices (250) and the first UAV (210) of the one or more UAVs (210s) (fig. 2), wherein the radio control management service (230/240/250) (fig. 2), routes (send) communications between the second associated UAV device (250) and the first UAV (210) in response to determining the association between the second associated UAV device (250s) and the first UAV (210) (fig. 2, page par [0035]) (see UAV operators 250 may only be able to send commands, via UAV operator 250, to UAVs operated by the particular operator. Regulatory entity 260, on the other hand, may be given a higher privilege level, such as the ability to transmit commands to all of UAVs 210). And routes (send) communications between the second associated UAV device and the second UAV in response to determining the association between the second associated UAV device (250s) and the second UAV (210s) (fig. 2, page par [0035]) (see UAV operators 250 may only be able to send commands, via UAV operator 250, to UAVs operated by the particular operator. Regulatory entity 260, on the other hand, may be given a higher privilege level, such as the ability to transmit commands to all of UAVs 210). That is obvious to generating, by the radio control management service (104/106/206), commands to control the first UAV in place of commands from the first associated UAV device.
	However, Kablaoui teaches detecting, by the radio control management service (104/106/206) (fig. 1-2), an event associated with the first UAV or the first associated UAV device (fig. 1-2, page 2, 6, par [0038, 0082]) (see Cloud server 206 is configured with a drone port, for communication with a drone 202, and a remote port, for communication with a remote controller 204. The drone port listens and detects drone connections to the server and verifies the UID of the drone in a registry database comprising an UID table/index when a header and message is received by ether the drone or remote, the following steps occur: the drone id is verified to be correct; the header is decrypted; the checksum for the header and payload are verified); and 
generating, by the radio control management service (104/106/206), commands to control the first UAV in place of commands from the first associated UAV device (page 2, par [0047, 0068]) (see an remote control/end user interface connection is made an entry is placed into the remote control/end user interface table with the drone UID and connection information. The remote control/end user interface table allows multiple entries for the same drone UID but only one remote control connection can forward drone control data packets, and cloud server close the remote control/end user interface connection and creating another connection from the monitoring software and sending controls).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify above teaching of Kotecha with Kablaoui, in order to the system providing a communication network for the delivery and routing of data between the remote control device and the drone better (see suggested by Kablaoui on page 1, par [0005]). 

Regarding claim 13, Kablaoui teaches the event is one of  the first UAV entering an airspace without authorization (restriction) (page 2-4,  par [0018, 0034, 0040]) (see the ability to take control of a drone if it enters a restricted area) and
 Kotecha teaches the first associated UAV device (remote control) detaching (wirelessly communicate) from the wireless network (page par [0019, 0048]) (see UAVs 210 may each include radio communication equipment that enables UAV 210 to wirelessly communicate with a cellular wireless network, such as one implemented by base stations 220 and access network 230).
Therefore, the combination of Kablaoui and Kotecha is teaching the limitation of claim.

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for allowance

The following is an examiner’s statement of reasons for allowance: 

Regarding dependent claim 9,  Kotecha teaches one of the one or more associated UAV devices (210) is a radio controller that generates flight commands for one of the one or more UAVs (page 1, 3, par [0013]), and wherein the radio control management service routes the flight commands to an interface of the one of the one or more UAVs (210), and the flight commands are to cause the one of the one or more UAVs to adjust one or more flight parameters to adjust movement of the one of the one or more UAVs (fig. 1, 3, page 1-2, par [0013-0015, 0024, 0028]). And
Kablaoui teaches routing communications (page 5, par [0048]) further comprises: instantiating, by the radio control management service (100) (fig. 1), a second application (mapping application (such as Google GPS coordinates)) in the virtual machine (page 2, 6, par [0032, 0081]), for a second associated UAV device (Drone 2/102)  in the one or more associated UAV devices (Drone 2/102), wherein the second application is configured to handle a second set of communications between the first UAV and the second associated UAV device (Drone 2/102) (fig. 1-2, page 6, par [0081-0082]). 
The above prior art of record, however, fail to disclose or render obvious: routing communications comprises: transmitting a first set of setup packets to the first associated UAV device in response to determining the association between the first associated UAV device and the first UAV ; and transmitting a second set of setup packets to the first UAV in response to determining the association between the first associated UAV device and the first UAV, wherein the first set of setup packets includes bearer information of the first UAV, and wherein the second set of setup packets include bearer information of the first associated UAV device, as specified in the claim 9. 

Conclusion
Any response to this action should be mailed to:

Commissioner of Patents and Trademarks
Washington, D.C. 20231

or faxed to:
(571) 273-8300, (for Technology Center 2600 only)

Hand-delivered responses should be brought to the Customer Service Window (now located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Trinh whose telephone number is (571) 272-7888. The examiner can normally be reached on Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiners supervisor, Kim, Wesley L.; can be reached at (571) 272-7867. 
  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 2600 Customer Service Office whose telephone number is (703) 306-0377.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/TAN H TRINH/Primary Examiner, Art Unit 2648                                                                                                                                                                                                                                                                                                                                                                                                        May 4, 2022